Citation Nr: 0432772	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-05 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for the residuals of a stab wound to the left side 
of the neck.

2.  Entitlement to an effective date prior to August 30, 
2002, for the assignment of the 30 percent rating for the 
residuals of a stab wound to the left side of the neck.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972 and from July 1973 to July 1982.

These matters come to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a disability rating in 
excess of 10 percent for the residuals of the stab wound.  
The veteran perfected an appeal of that decision.

In the September 2002 statement of the case the RO increased 
the rating for the stab wound residuals from 10 to 
30 percent, effective August 30, 2002.  The veteran also 
perfected an appeal of the effective date assigned for the 
30 percent rating.  He has not withdrawn his appeal of the 
rating assigned for the residuals of the stab wound, and the 
Board finds that that issue remains in contention.

In a September 1999 decision the Board denied entitlement to 
a disability rating in excess of 10 percent for calluses on 
the left foot.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the appeal was pending at the Court, in an October 2000 
rating decision the RO increased the rating for the left foot 
disability from 10 to 20 percent, effective in May 2000.  In 
an April 2001 order the Court vacated the Board's September 
1999 decision, and remanded the appeal to the Board for 
further consideration.  The Board, in turn, remanded the case 
to the RO, and in an August 2003 rating decision the RO 
increased the rating for the left foot disability from 20 to 
30 percent, effective with the March 1997 claim for an 
increased rating.  The RO also informed the veteran that the 
award of the 30 percent rating constituted a full grant of 
the benefit sought on appeal, in that the veteran had claimed 
entitlement to a 30 percent rating, and that his appeal was 
resolved.  The Board notes that the 30 percent rating is the 
maximum schedular rating available for a unilateral foot 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-
5284 (2004).  The Board finds, therefore, that the issue of 
the rating assigned for the left foot disability is no longer 
in appellate status.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The residuals of the stab wound to the left side of the 
neck are manifested by scars that are a total 11 inches in 
length, two to four millimeters in width, adherent, slightly 
depressed, slightly hypopigmented, and cause limitation of 
rotation of the head to the right to 15 degrees due to pain.

3.  Prior to August 30, 2002, the residuals of the stab wound 
to the neck were manifested by scars on the left side of the 
neck that were no more than moderately disfiguring and 
productive of no more than slight limitation of motion due to 
pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
30 percent for the residuals of a stab wound to the left side 
of the neck are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7805 (2000); 
38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Codes 7800, 7805 
(2004).

2.  The criteria for an effective date prior to August 30, 
2002, for the assignment of the 30 percent disability rating 
for the residuals of a stab wound to the left side of the 
neck are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7805 (2000); 
38 C.F.R. §§ 3.400, 4.1, 4.3, 4.118, Diagnostic Codes 7800, 
7805 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a higher rating 
for the residuals of the stab wound, and that he should be 
awarded an effective date in October 2000 for the 30 percent 
rating because he then underwent surgery for the wound scar.

Factual Background

The evidence shows that while in service the veteran incurred 
a stab wound to the left side of the neck during an 
altercation with his spouse.  The wound resulted in a 4 by 
5/8 inch scar on the left lateral aspect of the neck, located 
approximately two inches above the clavicle, and complaints 
of pain with rotation of the head.  In a January 1983 rating 
decision the RO granted service connection for the residuals 
of the stab wound, and assigned a 10 percent rating under 
Diagnostic Code 7800.

A September 1997 VA examination resulted in findings that the 
residual scar was not adherent, tender, ulcerated, 
disfiguring (it was covered by his shirt collar), or causing 
any limitation of function.

The veteran claimed entitlement to an increased rating in 
October 2000.  With that claim he submitted VA treatment 
records showing that in May 2000 he complained of increasing 
pain on the left side of the neck when turning his head to 
the right, of three to four days in duration.  Examination 
revealed an adhesive scar that ran from near the Adam's apple 
to the lower left neck near the trapezius, without masses.  
In August 2000 he was referred to the Plastic Surgery Clinic 
for evaluation, and in October 2000 a Z-plasty surgical 
revision was conducted, without complications, to improve 
movement of the neck.  He continued to complain of pain in 
that area of the neck following the surgery, and was treated 
for mild cellulitis.  Examination in January 2001 revealed 
some residual limitation of motion, which had much improved 
following the surgery in that the veteran complained of pain 
only on extreme ranges of attempted motion.  His physician 
found that the surgical wound was healing well, with 
progressive improvement in the range of motion.

In April 2001 the physician described the vertical portion of 
the Z-shaped surgical scar as hypertrophic, and the veteran 
complained of increasing pain in the area of the scar.  He 
had mildly limited range of motion when turning the head to 
the right, improved over prior examinations.  He was then 
scheduled for additional surgery for re-excision of the 
hypertrophic portion of the scar.  Approximately 
10 centimeters of hypertrophic scar were excised in May 2001, 
without complications.  Five days following the surgery the 
veteran's physician described the incision as well healed.

During the October 2001 VA examination the veteran complained 
of severe pain on flexion of the neck to the right, which the 
examiner described as retraction of the skin due to the 
scars.  The veteran stated that the limited movement made 
movement of his head to the right difficult, in that he was 
unable to see behind himself.  Rotation of the cervical spine 
to the right was limited to approximately 15 degrees due to 
the retraction of the skin.  Examination revealed two 
transverse scars on the left anterior neck, with a vertical 
scar connecting the two transverse scars in the pattern of a 
"Z."  The examiner provided a photograph of the scars.  The 
scars were four inches, three inches, and four inches in 
length, respectively, for a total length of eleven inches.  
The scars were slightly hypertrophic, two to four millimeters 
wide, and adherent, but not painful .  There was no evidence 
of ulceration or breakdown.  Other than for slight depression 
and slight loss of color, the examiner found that the skin 
"looked good."  The tissue underlying the scars was normal, 
and there was no inflammation or keloid formation.  The 
examiner found that the scars did not result in any 
disfigurement, and that the only limitation of function was 
in turning the head to the right, in that movement was 
limited to 15 degrees.



(continued on next page)

Increased Rating for Residuals of Stab Wound

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in July 2001 by informing 
him of the evidence required to establish entitlement to a 
higher rating.  The RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the requirement 
to submit evidence that established entitlement to a higher 
rating.  In these documents the RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on his behalf, and any evidence he identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed him of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the veteran's VA treatment records, and 
provided him a VA medical examination in October 2001.  The 
Board notes that the evidence indicates that the veteran has 
been awarded disability benefits from the Social Security 
Administration (SSA).  A copy of the SSA Administrative Law 
Judge decision is of record, and indicates that the veteran 
was awarded disability benefits due to right wrist, left 
foot, and left knee disabilities.  Because benefits were 
awarded for disabilities unrelated to the issue now on 
appeal, the Board finds that the SSA records are not relevant 
to the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
372 (1992) (VA has a duty to obtain evidence only if the 
relevance of the evidence is shown).

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of skin disorders 
were revised effective August 30, 2002.  Schedule for Rating 
Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118 (2004)).  The RO provided both 
the original and revised rating criteria to the veteran in 
the September 2002 statement of the case, and considered both 
versions of the criteria in awarding the 30 percent rating.  
The veteran has been given the opportunity to submit evidence 
and argument in response.  The Board finds, therefore, that 
it can consider the original and revised version of the 
rating criteria.  See Bernard v Brown, 4 Vet. App. 384 (1993) 
(the Board is precluded from considering new law that the RO 
has not previously applied, in the absence of a finding that 
such consideration is not prejudicial to the veteran).

According to the Rating Schedule in effect prior to August 
2002, Diagnostic Code 7800 for disfiguring scars of the head, 
face, and neck provided a 50 percent rating if there was 
complete or exceptionally repugnant deformity of one side of 
the face, or marked or repugnant bilateral disfigurement.  A 
30 percent rating applied if the scarring was severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  A 10 percent rating was 
provided if the scarring was moderately disfiguring.  
Diagnostic Code 7805 for other scars indicated that other 
scars were to be evaluated based on the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7805 (2000).

Pursuant to the revised Rating Schedule, Diagnostic Code 7800 
for disfigurement of the head, face, or neck provides a 
50 percent rating for visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristic of disfigurement.  A 30 percent 
rating is applicable for visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement.  The eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are:

(1)  A scar five or more inches (13 or more centimeters 
(cm.)) in length;

(2)  A scar at least one-quarter inch (0.6 cm.) wide at 
widest part;

(3)  The surface contour of the scar is elevated or 
depressed on palpation;

(4)  The scar is adherent to underlying tissue;

(5)  The skin is hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.);

(6)  The skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.);

(7)  There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.);

(8)  The skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

Prior to August 2003, Diagnostic Code 5290 for limitation of 
motion of the cervical spine provided a 10 percent rating if 
the limitation was slight, a 20 percent rating if the 
limitation was moderate, and a 30 percent rating if the 
limitation was severe.  38 C.F.R. § 4.71a (2000).

The rating criteria for disabilities of the spine were 
revised in August 2003, effective September 26, 2003.  See 
Schedule for Rating Disabilities, The Spine, 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. Part 4 (2004)).  
According to the General Rating Formula for Diseases and 
Injuries of the Spine, limitation of motion of the cervical 
spine, with or without symptoms such as pain, stiffness, or 
aching, is rated as follows.  For unfavorable ankylosis of 
the entire cervical spine, a 50 percent rating applies.  If 
forward flexion of the cervical spine is 15 degrees or less; 
or, there is favorable ankylosis of the entire cervical 
spine, a 30 percent rating applies.  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion is zero to 45 degrees, and left and 
right lateral rotation is zero to 80 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

According to the rating criteria in effect prior to August 
2002, a 50 percent rating was applicable if the scar resulted 
in complete or exceptionally repugnant deformity of one side 
of the face, or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).  The evidence 
shows that the scar is on the neck, not the face, and the 
examiner in October 2001 described it as non-disfiguring.  In 
addition, the examiner provided a photograph of the scar, and 
review of that photograph reveals that the scar does not 
result in repugnant disfigurement--it appears as three thin 
lines on the left side of the neck without apparent unusual 
skin growth.

Pursuant to the revised rating criteria, a 50 percent rating 
is warranted if the residuals of the stab wound result in 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2004).  According to the evidence, the 
stab wound residuals have not caused any tissue loss or 
distortion of any features--the disability is now manifested 
by three thin scars on the left side of the neck that do not 
affect the ears or chin.  The scars result in only three 
characteristics of disfigurement--the scar is more than five 
inches in overall length, when the length of the three scars 
are added; the surface contour of the scar is slightly 
depressed; and the scar is adherent to the underlying tissue.  
The scars are only two to four millimeters in width, and do 
not equal six or more square inches in overall size, so the 
remaining characteristics of disfigurement are not present.

In addition to disfigurement, the scar could be rated based 
on functional limitation of the neck.  Prior to September 
2003, a maximum 30 percent rating applied if limitation of 
motion of the cervical spine was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2000).  Effective with the revision to 
the Rating Schedule in September 2003, a 40 percent rating 
applies for unfavorable ankylosis of the entire cervical 
spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2004).  The evidence does 
not show that the cervical spine is ankylosed; the scars 
result only in limitation of rotation to the right to 
15 degrees.  Consideration of the rating criteria based on 
limitation of motion does not, therefore, result in a rating 
in excess of 30 percent.

In summary, the criteria for entitlement to a disability 
rating in excess of 30 percent for the scars on the left side 
of the neck are not met, based on consideration of the 
original or revised rating criteria.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claim of entitlement to a disability rating in excess of 
30 percent for the residuals of a stab wound to the left side 
of the neck.  

Earlier Effective Date

Development of the Claim

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), cert. denied, 124 
S. Ct. 1421 (2004); VAOPGCPREC 7-03.  The claim resulting in 
the instant appeal was pending at the RO on the date of 
enactment.  The provisions of the VCAA are, therefore, 
potentially applicable to the instant appeal.  The veteran 
has not, however, been provided a VCAA notice pertaining to 
his appeal of the effective date assigned for the award of 
the 30 percent rating.

VA's General Counsel has held, however, that if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03.  Precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5 (2004).

In the instant appeal the RO provided the veteran a section 
5103(a) notice in June 2001 pertaining to his claim for a 
higher rating.  In the September 2002 decision here on 
appeal, the RO assigned a 30 percent rating for the residuals 
of the stab wound, effective August 30, 2002.  The veteran 
then submitted a notice of disagreement with the effective 
date assigned for the 30 percent rating.  Because the veteran 
raised the issue of entitlement to an earlier effective date 
in the context of his appeal of the effective date initially 
assigned, the Board finds that the provisions of the VCAA are 
not applicable to the instant appeal.

Assuming, for the sake of argument, that the VCAA is 
applicable to the veteran's appeal of the effective date, the 
Board finds that in the June 2001 notice, the December 2002 
statement of the case, and the March and June 2004 
supplemental statements of the case the RO informed him of 
the evidence needed to establish entitlement to an earlier 
effective date and the relative responsibilities of the 
veteran and VA in developing that evidence.  Quartuccio, 16 
Vet. App. at 187.  Remand of this issue for additional notice 
to the veteran is not, therefore, required.

Relevant Laws and Regulations

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is ascertainable that an 
increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2004).  
The phrase "otherwise, date of receipt of claim" applies 
only if a factually ascertainable increase in disability 
occurred more than one year prior to filing the claim for an 
increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
determine which version of the law or regulation is more 
favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 
3-00.



Analysis

The RO assigned an effective date of August 30, 2002, for the 
award of the 30 percent rating for the residuals of the stab 
wound to the left side of the neck because the 30 percent 
rating was awarded due to the change in the rating criteria 
that became effective on that date.  An effective date based 
on the revised rating criteria cannot be awarded prior to the 
effective date of the change in the regulation.  See Kuzma, 
341 F.3d at 1328 ("Congressional enactments and 
administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result."); VAOPGCPREC 3-03, VAOPGCPREC 7-03.  Entitlement to 
an effective date prior to August 30, 2002, is, therefore, 
dependent on a finding that the criteria for a 30 percent 
rating were met based on the criteria in effect prior to 
August 30, 2002.

As shown above, a 30 percent rating was applicable prior to 
August 30, 2002, if the scarring on the head, face, or neck 
resulted in severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  The examiner in October 2001 described the scars 
as non-disfiguring, and review of the photograph he provided 
reveals that any disfigurement is not severe, in that the 
scars appear as three thin lines without unusual skin growth.  
The scars are located on the left side of the neck, not the 
face, and do not affect the eyelids, lips, or auricles.

In addition, the scars could also be rated based on 
limitation of function of the part affected, pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118 (2000).  In order 
for a 30 percent rating to apply, the limitation of motion of 
the cervical spine had to be severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2000).  Limitation of rotation of the 
neck to 15 degrees to the right is not severe, in that the 
remaining movement of the neck is apparently normal.  There 
is no indication that the scarring on the left side of the 
neck has resulted in any limitation of forward flexion, 
extension, or rotation or lateral bending to the left.  The 
Board finds, therefore, that the criteria for a 30 percent 
disability rating were not met based on limitation of 
function pursuant to Diagnostic Code 7805.

In summary, the evidence shows that the criteria for a 
30 percent disability rating were not met prior to August 30, 
2002, based on the rating criteria for disfiguring scars on 
the head, face, or neck, or based on limitation of function 
of the part affected.  38 C.F.R. § 4.118 (2000).  The Board 
finds, therefore, that the preponderance of the evidence is 
against the appeal to establish entitlement to an effective 
date prior to August 30, 2002, for assignment of the 
30 percent rating for the residuals of a stab wound to the 
left side of the neck.  


ORDER

The claim of entitlement to a disability rating in excess of 
30 percent for the residuals of a stab wound to the left side 
of the neck is denied.  

The appeal to establish entitlement to an effective date 
prior to August 30, 2002, for assignment of the 30 percent 
rating for the residuals of a stab wound to the left side of 
the neck is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



